UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-04471 The Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: January 31 Date of reporting period: October 31, 2009 Item 1: Schedule of Investments.
